Filed 4/11/16 P. v. Lafranchi CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,

     Plaintiff and Respondent,                                         G051296

         v.                                                            (Super. Ct. No. 13CF3533)

JESSA MADELINE LAFRANCHI,                                              OPINION

     Defendant and Appellant.



                   Appeal from a postjudgment order of the Superior Court of Orange County,
Christopher Evans, Temporary Judge. (Pursuant to Cal. Const., art. VI, § 21.) Affirmed
as modified.
                   Matthew A. Siroka, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Arlene A. Sevidal and
Sean M. Rodriguez, Deputy Attorneys General, for Plaintiff and Respondent.
                                          *                  *                  *
              In November 2013, defendant Jessa Madeline Lafranchi pleaded guilty to
felony possession of methamphetamine in violation of Health and Safety Code
section 11377, subdivision (a), and admitted that she had served a prior prison term
within the meaning of Penal Code section 667.5, subdivision (b). The trial court
                                                  1
sentenced Lafranchi to a 16-month prison term. The court also ordered, inter alia, that
she be subject to the controlled substance offender registration requirement of Health and
Safety Code section 11590.
              In January 2015, Lafranchi filed an application under Penal Code
section 1170.18, seeking to have her felony conviction for violation of Health and Safety
Code section 11377, subdivision (a), designated as a misdemeanor. The trial court
granted the application and thereby designated Lafranchi’s conviction a misdemeanor,
resentenced her to serve 365 days in the Orange County jail, with credit for time served,
and placed her on parole for one year. Lafranchi appealed.
              LaFranchi’s sole issue on appeal is that at the hearing on the application to
have her felony reduced to a misdemeanor, the trial court erred by failing to lift the
controlled substance offender registration requirement under Health and Safety Code
section 11590. Section 11590, subdivision (a) provides in relevant part: “Except as
provided in subdivisions (c) and (d), any person who is convicted in the State of
California of any offense defined in . . . subdivision (a) of Section 11377 . . . shall within
30 days of his or her coming into any county or city, or city and county in which he or
she resides or is temporarily domiciled for that length of time, register with the chief of
police of the city in which he or she resides or the sheriff of the county if he or she
resides in an unincorporated area.” Subdivision (c) of section 11590 states: “This
section does not apply to a conviction of a misdemeanor under Section . . . 11377.”
(Italics added.)
 1
    The court later ordered that Lafranchi’s 16-month prison sentence run concurrent to a
prison sentence she had received in a prior case.

                                              2
              As Lafranchi’s felony conviction for violation of Health and Safety Code
section 11377, subdivision (a) was reduced from a felony and designated a misdemeanor,
the trial court erred by failing to strike the controlled substance offender registration
requirement under Health and Safety Code section 11590. In the respondent’s brief, the
Attorney General agrees that the registration requirement should have been stricken, and
urges that this court “therefore exercise its authority under [Penal Code] section 1260 to
strike [Lafranchi]’s registration requirement.”
                                         Disposition
              We modify the postjudgment order to strike the portion subjecting
Lafranchi to the controlled substance offender registration requirement under Health and
Safety Code section 11590. We affirm the postjudgment order in its entirety as so
modified.



                                                   FYBEL, J.

WE CONCUR:



RYLAARSDAM, ACTING P. J.



MOORE, J.




                                              3